v00154









 
 
 
NUMBER 13-02-390-CR
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI - EDINBURG
                                                                                                                      
OSCAR REEVES VALDEZ,                                                          Appellant,

v.
 
THE STATE OF TEXAS,                                                                Appellee.
                                                                                                                      
On appeal from the 319th Judicial District Court
of Nueces County, Texas
                                                                                                                      
MEMORANDUM OPINION
Before Chief Justice Valdez and Justices Rodriguez and Castillo
Opinion Per Curiam
 
          Appellant, Oscar Reeves Valdez, was indicted for sexual assault of a child.  On
June 19, 2002, pursuant to a plea bargain agreement, the trial court deferred adjudication
and placed appellant on community supervision for a term of ten years.  Appellant filed a
notice of appeal on July 12, 2002.  On August 20, 2003, a supplemental clerk’s record was
filed containing the trial court’s certification showing appellant waived his right of appeal. 
See Tex. R. App. P. 25.2. 
          On July 14, 2004, appellant filed a motion to withdraw the appeal in which he states
that the principle issues he sought to raise on appeal can be more properly addressed in
a habeas corpus proceeding.  We grant appellant’s motion to withdraw the appeal and
dismiss this appeal.  
                                                                                               PER CURIAM
Do not publish.
TEX. R. APP.P.47.2(b)

Memorandum Opinion delivered and filed 
this 22nd day of July, 2004.